Citation Nr: 1033411	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
service-connected posttraumatic stress disorder (PTSD), prior to 
October 21, 2008.

2.  Entitlement to a rating higher than 50 percent for service-
connected PTSD, after October 21, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & D.N.




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 
1970.  This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from December 2001 and December 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the claims.

In a February 2009 rating decision, the RO granted an increased 
evaluation of 50 percent for PTSD, effective October 21, 2008.  
Despite the grant of this increased evaluation, the Veteran has 
not been awarded the highest possible evaluation.  As a result, 
he is presumed to be seeking the maximum possible evaluation.  
The issue remains on appeal, as the Veteran has not indicated 
satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in March 2009 by the undersigned Veterans 
Law Judge. 

In May 2009, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now ready for appellate review.


FINDINGS OF FACT

1.  Prior to October 21, 2008, the Veteran's PTSD was manifested 
by symptoms such as occupational and social impairment, increased 
irritability, panic attacks, difficulty in establishing and 
maintaining effective work and social relationships, and a GAF 
score in the 50's.  

2.  From October 21, 2008, the Veteran's PTSD was manifested by 
symptoms such as hypervigilance, exaggerated startle response, 
irritability, suicidal ideation, and difficulty falling and 
staying asleep, inability to establish and maintain effective 
relationship, and difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and periods 
of unprovoked irritability.  


CONCLUSIONS OF LAW

1.  Prior to October 21, 2008, the criteria for an initial rating 
of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2009).  

2.  From October 21, 2008, the criteria for a rating of 70 
percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claim for 
an increased rating for PTSD arises from his disagreement with 
the initial evaluation following the grant of service connection.  
It has been held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment 
records, post-service VA, and private medical records with the 
claims folder.  Additionally, the Veteran was afforded VA 
examinations in November 2007 and November 2009.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.  

II.  Entitlement to an Initial Rating Higher than 30 Percent for 
Service-Connected PTSD, Prior to October 21, 2008

Service connection for PTSD was established by a December 2007 
rating decision, at which time a 30 percent rating was assigned, 
effective February 2005.  The rating was later increased to 50 
percent in a February 2009 rating decision, effective October 
2008.  The Veteran is seeking an increased rating.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
appeal for a higher evaluation arises from the initial rating 
decision that established service connection for the PTSD and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The issue has been characterized 
accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical and private treatment records.  These show 
complaints and treatment, but will not be referenced in detail.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

The current regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a Veteran's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, prior to October 21, 2008.  A 
rating of 30 percent is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupation tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran is seeking an increased rating.  A rating of 50 
percent is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (retention of only highly learned material, 
forgetting to complete tasks); impaired judgment, impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The Veteran's private psychologist submitted a statement in 
December 2005.  The psychologist indicated that the Veteran 
reported increased problems with falling asleep, exaggerated 
startle response, hypervigilance, poor ability to concentrate, 
avoidance of behaviors and activities which remind him of trauma 
he experienced in Vietnam, markedly diminished ability to enjoy 
significant activities, detachment and estrangement from others, 
narrow affect, intrusive thoughts, and nightmares.  The 
psychologist stated that the Veteran's problems with anxiety have 
impaired his quality of life as evidence by moderate impairments 
in his ability to socialize and establish consistent work.  The 
Veteran demonstrated deficiencies in significant areas such as 
judgment, thinking, mood volition, and he struggled to establish 
and maintain meaningful interpersonal relationships.  Examination 
revealed the Veteran had good short-term and long-term memory.  
It was reported that the Veteran received individual and group 
therapy sessions for PTSD.

The Veteran was afforded a VA examination in November 2007.  The 
Veteran reported nightmares, flashbacks, and intrusive, 
distressing thoughts.  He stated he avoids conversations, 
thoughts, and feelings about his military service.  The Veteran 
reported he has been hypervigilant in the past, but that type of 
behavior has decreased with medications.  He denied having an 
exaggerated startle response.  He denied suicidal or homicidal 
ideation.  A global assessment of functioning score (GAF) of 55-
60 was assigned.  The examiner stated that the Veteran's symptoms 
have markedly decreased over the previous four years while being 
on medication and that at the current time, he did not have 
nightmares or flashbacks; but intrusive, distressing thoughts, 
and multiple avoidance behaviors were reported.

The Veteran's private psychologist submitted an additional 
statement in February 2008.  The psychologist reported the 
Veteran continues to struggle with intrusive thoughts, intense 
psychological and physiological reactivity when exposed to 
external cues which remind him of Vietnam, avoidance of 
situations, events, and people which remind him of Vietnam, 
anhedonia, restricted range of emotion and affect, poor ability 
to plan for the future, poor concentration, distressing sleep, 
hypervigilance , and exaggerated started response.  As stated by 
the psychologist, the Veteran's occupational and social 
deficiencies are directly attributable to trauma he experienced 
in Vietnam.  He experiences panic attacks on a regular basis, 
which impair his ability to function when in a public setting, 
and at times can experience unprovoked breakthrough episodes of 
irritability and anger.

The Board has considered the full history of the Veteran's 
service-connected post-traumatic stress disorder, prior to 
October 21, 2008.  A rating of 50 percent is warranted because 
the Veteran has occupational and social impairment, increased 
irritability, panic attacks, difficulty in establishing and 
maintaining effective work and social relationships, and a GAF 
score in the 50's.  He also experienced intrusive thoughts of 
Vietnam a night, and said that he had anger and irritability 
issues, although he had not damaged property and was not a threat 
to others (although he had kicked a dog 3 years prior nearly 
killing it.)

A rating in excess of 50 percent is not warranted prior to 
October 21, 2008, because the Veteran did not have symptoms like 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  These symptoms were not demonstrated during the VA 
examination of November 2007, where he evidenced good hygiene and 
grooming and was alert and oriented to person, place, and time, 
all of which weigh against a higher evaluation under the rating 
code.  He had not had a nightmare with night sweats for over a 
year, and that his last flashback was 5 years prior.  He 
described himself as more relaxed, he continued to bowl in a 
league and had started dating someone new.  There was no 
indication of suicidal or homicidal ideation.  

Based on the Veteran's increased irritability, panic attacks, 
difficulty in establishing and maintaining effective work and 
social relationships, and a GAF score in the 50's, the Board 
finds that the Veteran's PTSD most nearly approximates a 50 
percent rating, prior to October 21, 2008.

III.  Entitlement to a Rating Higher than 50 Percent for Service-
Connected PTSD, From October 21, 2008.

In a February 2009 rating decision, the Veteran's rating for PTSD 
was increased to 50 percent, effective October 21, 2008.  The 
Veteran is seeking an increased rating.

The Veteran's private psychologist submitted a statement in 
October 2008.  The psychologist stated that the Veteran continues 
to present with intrusive thoughts, distressing dreams, acting or 
feeling as if trauma experienced during Vietnam is recurring, 
intense psychological distress at exposure to internal or 
external cues which resemble traumatic experiences in Vietnam, 
efforts to avoid thoughts, feelings, or conversations associated 
with trauma, efforts to avoid activities, places, or people that 
arouse recollections of the trauma, inability to recall important 
aspect of trauma, anhedonia, feelings of detachment or 
estrangement from others, restricted range of affect, 
irritability or outbursts of anger, hypervigilance and 
exaggerated startle response.  The psychologist indicated that 
the Veteran's PTSD has impacted his life as evidence by social 
and occupational impairments and that he consistently 
demonstrates reduced reliability and productivity due to such 
symptoms as flattened affect, stereotypical speech, panic attacks 
more than once a week, difficulty understanding complex commands, 
impairment in short and long term memory, impaired judgment, 
impaired abstract thinking, disturbance of motivation and mood 
and difficulty in establishing and maintaining effective work and 
social relationships.

The Veteran testified in March 2010 that he continues to have 
problems working with others, has limited friends, difficulty 
concentrating, anger problems, flashbacks, suicidal thoughts, and 
avoids televisions and the media.  The Board notes that the 
Veteran is competent to give evidence about what he experiences; 
for example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, the Board finds the Veteran's testimony to 
be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Veteran was afforded a VA examination in November 2009.  The 
Veteran reported that he is divorced.  The examiner stated the 
Veteran reported an increase in symptoms of nightmares and 
intrusive distressing thoughts since the prior VA examination.  
There were no new avoidance behaviors and he has mild symptoms of 
hypervigilance.  The Veteran was alert and oriented to time, 
place, and person and his hygiene was clean.  Thought content was 
significant for passive suicidal ideation with thoughts of 
freezing to death but stated he had no intent to follow out with 
the idea although he does feel hopeless.  He denied homicidal 
ideation, hallucinations, or psychotic symptoms.  A GAF score in 
relations to his PTSD symptoms of 55 was given.  The examiner 
stated that the Veteran's symptoms are considered moderate in 
degree and are being aggravated by his depression related to 
post-military difficulties

The Board finds that the Veteran is entitled to a 70 percent 
rating, from October 21, 2008.  The Veteran suffers from 
hypervigilance, exaggerated startle response, irritability, 
suicidal ideation, and difficulty falling and staying asleep, 
inability to establish and maintain effective relationship, and 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting).  Additionally, during this time period, 
the Veteran testified that he has had periods of unprovoked 
irritability.  His nightmares have increased, his mood was 
depressed and he is not longer getting help from medications.  
Based on these records, the Board finds that the Veteran's 
symptoms more closely approximately a rating of 70 percent, from 
August 24, 2006.

A rating higher than 70 percent is not warranted because the 
Veteran did not have gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
other, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  These symptoms were not reported 
in the medical records, and the Veteran has not contended that he 
experienced these symptoms.

IV.  Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's PTSD is 
inadequate.  A comparison of the level of severity and 
symptomatology of the Veteran's disability with the established 
criteria found in the rating schedule shows that the rating 
criterion reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities is inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his disability.  Additionally, 
there is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that the 
disability on appeal causes impairment with employment over and 
above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER


Prior to October 21, 2008, entitlement to a 50 percent, but no 
higher, rating for PTSD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary benefits.

From October 21, 2008, entitlement to a 70 percent, but no 
higher, rating for PTSD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


